
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1138
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Cohen (for
			 himself, Mr. Grijalva,
			 Mrs. Capps,
			 Ms. Moore of Wisconsin, and
			 Ms. Sutton) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for the designation of
		  the first week of April 2010 as National Asbestos Awareness
		  Week.
	
	
		Whereas dangerous asbestos fibers are invisible and cannot
			 be smelled or tasted;
		Whereas the inhalation of airborne asbestos fibers can
			 cause significant damage, including mesothelioma, asbestosis, and other health
			 problems;
		Whereas asbestos-related diseases can take 10 to 50 years
			 to appear;
		Whereas the expected survival time for people diagnosed
			 with mesothelioma is between 6 and 24 months;
		Whereas generally, little is known about late-stage
			 treatment of asbestos-related diseases, and there is no cure for such
			 diseases;
		Whereas early detection of asbestos-related diseases may
			 give some patients increased treatment options and might improve their
			 prognoses;
		Whereas the World Health Organization, the Environmental
			 Protection Agency, and the Surgeon General currently state that there is no
			 safe level of exposure to asbestos;
		Whereas, although the United States has reduced its use of
			 asbestos substantially, the United States continues to use almost 2,000 metric
			 tons of the fibrous mineral in certain products;
		Whereas exposure to asbestos continues, but safety and
			 prevention of asbestos exposure already has significantly reduced the incidence
			 of asbestos-related diseases and can further reduce the incidence of such
			 diseases;
		Whereas asbestos has been a cause of occupational
			 cancer;
		Whereas thousands of workers in the United States face
			 significant asbestos exposure;
		Whereas thousands of people in the United States die from
			 asbestos-related diseases every year;
		Whereas a significant percentage of all asbestos-related
			 disease victims were exposed to asbestos on naval ships and in
			 shipyards;
		Whereas asbestos was used in the construction of a
			 significant number of office buildings and public facilities built before
			 1975;
		Whereas people in the small community of Libby, Montana,
			 have asbestos-related diseases at a significantly higher rate than the national
			 average and suffer from mesothelioma at a significantly higher rate than the
			 national average; and
		Whereas the establishment of a National Asbestos
			 Awareness Week will raise public awareness about the prevalence of
			 asbestos-related diseases and the dangers of asbestos exposure: Now, therefore,
			 be it
		
	
		That the House of Representatives urges the
			 Surgeon General—
			(1)to warn and
			 educate people about the public health dangers of asbestos exposure, which may
			 be hazardous to their health; and
			(2)as part of such
			 educational efforts, to designate a National Asbestos Awareness
			 Week.
			
